 

Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (“Agreement”) dated as of December 16, 2013
(the “Agreement”) by and between IEC ELECTRONICS CORP. (“IEC”) and W. BARRY
GILBERT (“Executive”).

 

WITNESSETH :

 

WHEREAS, Executive is currently employed as IEC’s Chief Executive Officer and
has been so employed since 2002, at which time IEC was in dire financial
straits; and

 

WHEREAS, during the period of Executive’s employment, he has directed the growth
of IEC and returned it to profitability; and

 

WHEREAS, IEC and Executive are parties to an Employment Agreement dated as of
April 24, 2009, as amended by First Amendment to Employment Agreement dated as
of September 17, 2010 (the “2009 Agreement”); and

 

WHEREAS, IEC greatly values Executive’s industry expertise and management skills
and seeks to avail itself of his continued services for an extended period of
time, and to that end IEC and Executive desire to amend the terms of the 2009
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other valid
consideration, the sufficiency of which is acknowledged, the parties hereby
agree to extend, amend and restate the 2009 Agreement to read in its entirety as
follows:

 

1.Employment as CEO

 

1.1.CEO Term. IEC agrees to employ Executive as Chief Executive Officer (“CEO”),
and Executive agrees to be so employed by IEC pursuant to this Agreement for a
period commencing on the date hereof (the “Effective Date”) and ending on such
date as IEC’s Board of Directors (“Board”) terminates his status as CEO unless
earlier terminated as provided herein (the “CEO Term”).

 

1.2.Duties as CEO. During the CEO Term, Executive shall serve as IEC’s CEO and
shall have such other positions as an officer of IEC and its subsidiaries as
Executive and the independent members of the Board mutually agree from time to
time. In such positions, Executive shall perform such duties, functions and
responsibilities commensurate with such positions as reasonably directed by the
Board.

 



 

 

 

1.3.Exclusivity. During the CEO Term, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive shall devote his full time
and attention to the business and affairs of IEC, shall faithfully serve IEC,
and shall in all material respects conform to and comply with the lawful and
reasonable directions and instructions given to him by the Board, consistent
with Section 1.2 hereof. Executive shall use his best efforts to promote and
serve IEC’s interests and shall not engage in any other business activity,
whether or not such activity shall be engaged in for pecuniary profit; provided,
however, it shall not be a violation of this Agreement for Executive to serve on
the boards of directors of other companies which do not compete with IEC and
educational and charitable organizations, in both cases with the Chairman of the
Board’s Compensation Committee’s prior written consent, which shall not be
unreasonably withheld.

 

2.Compensation as CEO

 

2.1.CEO Salary. As compensation for the performance of Executive’s services
hereunder during the CEO Term, IEC shall pay to Executive a salary at an annual
rate of Three Hundred Fifty Thousand Dollars ($350,000) payable in accordance
with IEC’s standard payroll policies (the “Base Salary”). Increases to the Base
Salary shall be based upon the Board’s annual evaluation of Executive’s
performance and compensation analysis.

 

2.2.Incentive Payments. If the CEO Term ends during IEC’s fiscal year, then the
Executive’s incentive payments under the then existing short-term cash incentive
plan and long-term stock incentive plan will be calculated as: one half the
incentive payments and awards he would have been paid at Budget plus one half of
the incentive payments and awards the Executive would have earned, as calculated
under the plans based on actual results, had the Executive remained as CEO for
the balance of the fiscal year. Such incentive payments and awards will be paid
on the date on which incentives are paid to other IEC executives under the
applicable incentive plans.

 



8

 

 

3.Employment During the Transition Period

 

3.1.Transition Period. Immediately upon the end of the CEO Term, IEC shall
employ Executive for a period of one year to assist the new CEO in assuming
his/her role as CEO (“the Transition Period”).

 

3.2.Services to be Rendered. During the Transition Period, the Board, in
consultation with the Executive and the new CEO, will determine the various
duties and responsibilities of the Executive during the transition period that
will ensure the smooth transfer of executive responsibilities from the Executive
to the new CEO, it being understood that the level of duties may vary during the
Transition Period but will be more than 20% of full-time services.

 

3.3.Duties. The Executive agrees to travel with the new CEO and make the
necessary introductions to IEC management teams, lenders, institutional
investors, and key customers and suppliers. In performing his duties, the
Executive shall use his best efforts to promote the best interests of IEC as
requested by the Board. During the Transition Period Executive may engage in
other business activities, and may serve on the boards of directors of other
companies which do not compete with IEC and educational and charitable
organizations, in both cases with the Chairman of the Board’s Compensation
Committee’s prior written consent, which shall not be unreasonably withheld, and
subject to the non-competition provisions set forth in Section 12.2.

 

3.4.Compensation. Executive will receive Base Salary during the Transition
Period at the same rate as the Executive’s last annual salary during the CEO
Term, payable in accordance with IEC’s standard payroll policies; provided,
however, in the event of a Change in Control (defined below), the full amount
that would otherwise be paid during the remainder of the Transition Period shall
be due and payable immediately in a lump sum even if Executive continues to
perform services hereunder.

 

4.Advisory Period

 

4.1.Advisory Period. The seven years immediately following the completion of the
CEO Term is defined as the “Advisory Period.”

 

4.2.Payments During Advisory Period. During the Advisory Period the Executive
will receive $89,286 per year for seven years (“Advisory Period Payments”);
provided, however, on each annual anniversary of the Effective Date the Advisory
Period Payments will be grossed up by increases in the Consumer Price Index over
the most recently reported twelve-months. Advisory Period Payments will be paid
in monthly installments, each equal to 1/12th of the annual amount due (as
grossed up if applicable).

 



9

 

 

4.3.Services During Advisory Period. During the Advisory Period, the Executive
agrees to act as a consultant (except during the Transition Term when he remains
an employee) to, and advise, the Board to the best of his abilities with respect
to such matters involving the business and affairs of IEC as may be reasonably
assigned to him by the Board and as are consistent with his knowledge, abilities
and experience; provided, however, the total number of days of service required
to be rendered by him shall be approximately three (3) days per month, and in
any event shall be sufficient to be reasonably related to his Advisory Period
Payments; and further provided the Board in its discretion may waive the
requirement for advisory services during a period in which the Executive is
disabled.

 

4.4.Status. During the Advisory Period after the end of the Transition Period,
the Executive is not an employee of IEC, receives no benefits accruing to
employees of IEC, and if he remains a member of the Board shall be deemed to be
a non-employed director.

 

5.Benefits

 

5.1.Generally. During both the CEO Term and the Transition Period (but not
thereafter), Executive shall be eligible to participate in such health and other
group insurance and other employee benefit plans and programs of IEC as in
effect from time to time on the same basis as other senior executives of IEC,
including during the CEO Term but not the Transition Period executive officer
cash and equity incentive plans.

 

5.2.Medical Insurance. During both the CEO Term and the Transition Period, IEC
will continue to pay the full cost of medical and dental insurance for Executive
and his spouse, or in the case of each of them who is 65 and eligible to
participate in the Medicare program, the cost of Medicare Supplemental
Insurance.

 

5.3.Life Insurance. IEC shall maintain the ING $400,000 term insurance policy
and ING $750,000 term insurance policy that are in force on the Effective Date
through their respective expirations in 2019 and 2024, or if earlier, the end of
the Advisory Period. The death benefits under such policies shall be payable to
Executive’s estate or another beneficiary designated by him.

 



10

 

 

5.4.Long-Term Care Insurance. IEC shall continue payments under the long-term
care insurance policies for Executive and his wife that are in force on the
Effective Date through the end of their respective paid-up premium periods.

 

6.Business Expenses

 

6.1.Reimbursement. IEC shall pay or reimburse Executive for all commercially
reasonable business out-of-pocket expenses that Executive incurs during both the
CEO Term and the Transition Period in performing his duties under this Agreement
upon presentation of documentation and in accordance with the expense
reimbursement policy for IEC in effect, and as it may be modified by the Board,
from time to time.

 

7.Termination of CEO Employment and Transition Period Employment

 

7.1.Termination. IEC may unilaterally terminate Executive’s employment, and
Executive may voluntarily terminate his employment, at any time prior to the end
of Transition Period for any reason (whether by IEC or Executive, and including
due to death or disability, a “Termination”). Any Termination, other than a
Termination by IEC for Cause, must be upon at least thirty (30) days’ prior
written notice to the other party.

 

7.2.Payments on a Termination.

 

7.2.1.Accrued Amounts. Upon a Termination for any reason, Executive shall be
entitled to the following: (i) any Base Salary earned but unpaid through the
date of Termination, (ii) any accrued but unused vacation time, (iii) any
unreimbursed business expenses in accordance with Section 6.1 hereof, and (iv)
to the extent not theretofore paid or provided any other amounts or benefits
required to be paid or provided under any plan (in the case of cash and equity
incentive plans, as provided in Section 2.2), program, policy or practice or
other contract or agreement of IEC through the date of termination
(collectively, “Accrued Amounts”).

 

7.2.2.Other Payments.

 

(a)Upon a Termination by IEC without Cause (other than upon Executive’s death)
or by Executive following a Change in Control for Good Reason, Executive shall
be entitled to continue to receive Advisory Period Payments, payable as provided
in Section 4.2.

 



11

 

 

(b)Upon a Termination Executive shall continue to receive benefits and payments
equal to the payments he would have otherwise received under Sections 3.4, 5.2,
5.3 and 5.4 when he would have otherwise received them, but in the case of
Section 3.4 and 5.2 limited to through the end of the Transition Period as if it
had continued or occurred, as the case may be; provided, however, all such
payments and benefits under this subsection (b) shall not be required if (i) the
Termination was by IEC for Cause or (ii) was by Executive without Good Reason
during the CEO Term or Transition Period (termination due to death, disability
or on a Change in Control not being included as voluntary termination).

 

(c)IEC’s obligation to make payments and continue benefits under this Section
7.2.2 shall be conditioned upon each of the following: (i) Executive’s continued
compliance with his obligations under Sections 11, 12 and 13 of this Agreement;
and (ii) Executive’s execution, delivery and non-revocation of a valid and
enforceable general release of claims (the “Release”) in form and substance
satisfactory to IEC, which must be delivered to IEC within ten (10) business
days after termination and not revoked within any applicable statutory periods.
In the event that Executive is shown by clear and convincing evidence to have
breached any of the covenants set forth in Sections 11, 12 and 13 of this
Agreement, Executive will immediately return to IEC any portion of the payments
that have been paid to Executive pursuant to Section 7.2.2. Subject to any delay
required for §409A compliance, payments will commence to be paid, or be paid in
a lump sum as applicable, to Executive as soon as practicable following the
effectiveness of the Release.

 

7.2.3.Entire Obligation. Upon a Termination, IEC shall have no obligations to
Executive other than as provided in this Section 7.

 



12

 

 

7.2.4.Definitions. For purposes of this Section 7, the following terms shall
have the following meanings:

 

(a)“Cause” shall mean, as shown by clear and convincing evidence, Executive’s
(i) substantial and material failure, or refusal to perform, the duties of CEO
of IEC which is not cured within thirty (30) days of Executive receiving written
notice of such failure, provided that a failure to meet the business plan of IEC
alone, or good faith errors in judgment made by the Executive, shall not
constitute grounds for termination of the Executive for Cause ; (ii) continuing
failure or refusal to observe material policies generally applicable to officers
or employees of IEC unless such failure is capable of being cured and is cured
within thirty (30) days of Executive receiving written notice of such failure;
(iii) failure to cooperate with any internal investigation of IEC; (iv)
commission of any act of fraud, theft or financial dishonesty with respect to
IEC; (v) conviction of any felony, an indictment of a crime or other illegal
activity which is of such impropriety or magnitude that it substantially
adversely affects the business or the reputation of IEC; or (vi) material
violation of the provisions of this Agreement unless such violation is capable
of being cured and is cured within thirty (30) days of Executive receiving
written notice of such violation; or (vi) refusal to follow any legal and proper
directive of the Board which is not cured within thirty (30) days of Executive
receiving written notice.

 

(b)“Change in Control” has the meaning given to it in §409A.

 

(c)“Good Reason” shall mean (i) material and adverse change in Executive’s
duties or responsibilities; (ii) reduction in Executive’s CEO Base Salary, or
(iii) relocation of Executive’s principal place of employment by more than fifty
(50) miles.

 

(d)“§409A” means Section 409A of the Internal Revenue Code, as amended from time
to time.

 

8.Restricted Stock

 

8.1.Vesting of Restricted Stock. Except in the case of a Termination for Cause,
upon termination of Executive’s employment (whether at the end of the Transition
Period or upon a Termination) all provisions of any agreement covering
restricted stock previously granted to Executive that provide for forfeiture
upon termination of employment shall be waived and of no force and effect, and
all vesting under such agreements that would occur but for termination of
employment shall continue; provided, however, so long as no violation of Section
12 or 13 has occurred, to the extent not yet then vested, 50% of employee’s
remaining restricted stock shall vest on the date one year after the date of
termination of Executive’s employment and to the extent not yet then vested all
remaining restricted stock shall vest on the date two years after the date of
termination of Executive’s employment.

 



13

 

 

9.Exclusive Remedy

 

9.1Exclusive Payments. Reimbursements and payments provided under this Agreement
shall constitute the exclusive payments due Executive upon a termination of his
employment under this Agreement.

 

10.Resignation from Positions

 

10.1Resignation. Upon the termination of Executive’s employment with IEC for any
reason other than Cause, Executive shall be deemed to have resigned, as of the
date of such termination, from all positions he then holds as an officer,
employee or trustee of IEC, and as an officer, employee, director, committee
member, trustee or manager of any of IEC’s affiliates. Additionally, if
Executive is terminated for Cause, Executive shall be deemed to have resigned
from the Board and all committees thereof.

 

11.Cooperation

 

11.1Cooperation. Following the termination of Executive’s employment with IEC
for any reason, Executive agrees to reasonably cooperate with IEC upon
reasonable request of the Board and to be reasonably available to IEC with
respect to matters arising out of Executive’s services to IEC, including without
limitation in connection with litigation support. IEC shall pay Executive a
reasonable fee for any such services and promptly reimburse Executive for
expenses reasonably incurred in connection with such matters.

 

12.Restrictive Covenants

 

12.1Unauthorized Disclosure. Executive agrees and understands that Executive is
in a position of trust with IEC and has been and will be exposed to and has and
will receive information relating to the confidential affairs of IEC and its
affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of IEC and its
affiliates and other forms of information considered by IEC and its affiliates
to be confidential or in the nature of trade secrets (including, without
limitation, ideas, research and development, know-how, formulas, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”). Executive agrees that at all times during
Executive’s employment with IEC and thereafter, Executive shall not disclose
such Confidential Information, either directly or indirectly, to any individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof (each a “Person”) other than in connection
with Executive’s employment with IEC without IEC’s prior written consent and
shall not use or attempt to use any such information in any manner other than in
connection with his employment with IEC, unless required by law to disclose such
information, in which case Executive shall provide IEC with written notice of
such requirement as far in advance of such anticipated disclosure as possible.
This confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of Executive’s employment with IEC, Executive
shall promptly supply to IEC all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to
Executive during Executive’s employment with IEC, and any copies thereof in his
(or capable of being reduced to his) possession; provided however, that
Executive may retain his full rolodex or similar address and telephone
directories.

 



14

 

 

12.2Non-Competition. By and in consideration of IEC’s entering into this
Agreement and in further consideration of Executive’s exposure to the
Confidential Information of IEC, Executive agrees that he shall not, during the
CEO and Transition Periods and for a period of thirty-six (36) months after the
end of the CEO Term (the “Restriction Period”), directly or indirectly, perform
similar employment or consulting functions for or on behalf of any Restricted
Enterprise (as defined below); provided that in no event shall ownership of one
percent (1%) or less of the outstanding securities of any class of any issuer
whose securities are registered under the Securities Exchange Act of 1934, as
amended, standing alone, be prohibited by this Section 12.2, so long as
Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of this paragraph, “Restricted Enterprise” shall mean any Person that is
actively engaged in any geographic area in any business which is either (i) in
competition with the business of IEC, or (ii) proposed to be conducted by IEC in
IEC’s business plan as in effect at that time. During the Restriction Period,
upon request of IEC, Executive shall notify IEC of Executive’s then current
employment status. Notwithstanding the foregoing, that it shall not be a
violation of this Agreement for Executive to serve on the boards of directors of
other companies which do not compete with IEC and educational or charitable
institutions, in both cases with the prior written consent of Board’s
Compensation Committee’s Chairman, which shall not be unreasonably withheld.

 



15

 

 

12.3Non-Solicitation of Employees. During the Restriction Period, Executive
shall not directly or indirectly contact, induce or solicit (or assist any
Person to contact, induce or solicit) for employment, or employ, any person who
is, or within thirty-six (36) prior to the date of such solicitation was, an
employee of IEC or any of its affiliates.

 

12.4Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for IEC and its
affiliates), Executive shall not directly or indirectly contact, induce or
solicit (or assist any Person to contact, induce or solicit) any customer or
client of IEC or its subsidiaries to terminate its relationship or otherwise
cease doing business in whole or in part with IEC or its subsidiaries, or
directly or indirectly interfere with (or assist any Person to interfere with)
any material relationship between IEC or its subsidiaries and any of its or
their customers or clients so as to cause harm to IEC or its affiliates.

 

12.5Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which Executive is in breach of any of Sections 12.2, 12.3 or
12.4 hereof.

 

12.6Proprietary Rights. Executive shall disclose promptly to IEC any and all
inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during Executive’s
employment with IEC and related to the business or activities of IEC and its
affiliates (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by IEC and/or its applicable
affiliate, Executive assigns all of his right, title and interest in all
Developments (including all intellectual property rights therein) to IEC or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement. Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by IEC and/or its applicable affiliate as
Executive’s employer. Whenever requested to do so by IEC, Executive shall
execute any and all applications, assignments or other instruments which IEC
shall deem necessary to apply for and obtain trademarks, patents or copyrights
of the United States or any foreign country or otherwise protect the interests
of IEC and its affiliates therein. These obligations shall continue beyond the
end of Executive’s employment with IEC with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by Executive
while employed by IEC, and shall be binding upon Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
his execution of this Agreement, Executive has informed IEC that he does not
have any interest in any inventions or intellectual property rights that he
holds as of the date hereof. If IEC is unable for any reason, after reasonable
effort, to obtain Executive’s signature on any document needed in connection
with the actions described in this Section 12.6, Executive hereby irrevocably
designates and appoints IEC and its duly authorized officers and agents as
Executive’s agent and attorney in fact to act for and on Executive’s behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 12.6 with the same legal
force and effect as if executed by Executive.

 



16

 

 

12.7Remedies. Executive agrees that any breach of the terms of this Section 12
would result in irreparable injury and damage to IEC for which IEC would have no
adequate remedy at law. Executive therefore also agrees that in the event of
said breach or any threat of breach, IEC shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by Executive and/or any and all Persons acting for
and/or with Executive, without having to prove damages, in addition to any other
remedies to which IEC may be entitled at law or in equity, including, without
limitation, the obligation of Executive to return any payments made by IEC to
IEC as required by this Agreement. The terms of this subsection shall not
prevent IEC from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from Executive. The obligations to return payments and for damages under to this
Section 12.7 are contingent upon breach of Section 12 being shown by clear and
convincing evidence. Executive and IEC further agree that the provisions of the
covenants contained in this Section 12 are reasonable and necessary to protect
the businesses of IEC and its affiliates because of Executive’s access to
Confidential Information and his material participation in the operation of such
businesses.

 



17

 

 

13.Non-Disparagement

 

13.1Non-Disparagement. From and after the Effective Date, Executive agrees not
to make any statement (other than statements made in a good faith belief that
they are legally required) that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of IEC or any of its subsidiaries,
affiliates, employees, officers, directors or stockholders. IEC shall cause its
officers and directors not to make any statement that criticizes, ridicules,
disparages or is otherwise derogatory of Executive (other than statements made
in a good faith belief that they are legally required) and further agrees that
IEC will be financially responsible for any breach of this provision by its
directors and executive officers.

 

14.Withholding

 

14.1Withholding. IEC may withhold from any amounts payable under this Agreement
such Federal, state local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Executive shall be solely
responsible for the payment of all taxes relating to the payment or provision of
any amounts or benefits hereunder.

 



18

 

 

15.Dispute Resolution

 

15.1Arbitration. Except with respect to an action by IEC to enforce Section 12
of this Agreement and without prejudice to the rights of IEC under Section
7.2.2(c), any dispute arising under pursuant to this Agreement will be decided
by binding arbitration in Rochester, New York in accordance with the rules of
the American Arbitration Association. The arbitrator shall be an individual
mutually acceptable to each party. In the event that the parties cannot agree on
the selection of an arbitrator, IEC shall submit a list of no less than three
(3) arbitrators to Executive, and Executive shall designate the arbitrator. IEC
shall reimburse Executive’s reasonable legal expenses with respect to any such
dispute based on a claim by Executive, unless the arbitrator determines that
Executive’s claims were brought in bad faith, in which case no such
reimbursement shall be made. No reimbursement shall be made in any dispute based
on a claim by IEC in which IEC prevails.

 

16.Miscellaneous

 

16.1Indemnification. This Agreement is in addition to and does not supersede the
Indemnification Agreement, dated February 22, 1993, made between Executive and
IEC, which agreement is hereby ratified and which is controlling as to the
subject matter thereof.

 

16.2Amendments and Waivers. This Agreement and any of the provisions hereof may
be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the parties hereto; provided that, the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 



19

 

 

16.3Assignment; Rights of Estate; No Third-Party Beneficiaries. This Agreement,
and Executive’s rights and obligations hereunder, may not be assigned by
Executive, and any purported assignment by Executive in violation hereof shall
be null and void. Nothing in this Agreement shall confer upon any Person not a
party to this Agreement, or the legal representatives of such Person, any rights
or remedies of any nature or kind whatsoever under or by reason of this
Agreement; provided, however, except as expressly provided herein Executive’s
rights to payments hereunder shall inure to the benefit of Executive’s legal
representatives, estate and heirs.

 

16.4Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service); (ii) reputable commercial overnight delivery service courier marked
for next business day delivery; or (iii) certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

  If to IEC: Jerold Zimmerman (or current Chairman of the     Board's
Compensation Committee)     c/o IEC Electronics Corp.     105 North Street    
Newark, New York 14513         with a copy to:     Harris Beach PLLC     99
Garnsey Road     Pittsford, New York 14534     Attention: Beth Ela Wilkens, Esq.
        If to Executive: to his home address as set forth in IEC's personnel
records         with a copy to:     Bond Schoeneck & King, PLLC     350 Linden
Oaks Drive     Rochester, New York 14625     Attention: James C. Holahan, Esq.

  



20

 

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received by personal delivery, the business day following
deposit with commercial overnight delivery service marked for next day delivery,
and three business days after deposit in certified mail, return receipt
requested. Either party may change its address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties hereto notice in the manner then set forth.

 

16.5Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties hereto shall be governed by,
the laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

16.6Severability. Whenever possible, each provision or portion of any provision
of this Agreement, including those contained in Section 12 hereof, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. If any term or provision of
this Agreement is rendered unenforceable as a matter of law or by any lawful
decision or order of any court, governmental agency, or tribunal with
jurisdiction and that event produces a material change in the respective rights
and obligations of the parties under this Agreement, then the parties shall
promptly and in good faith meet to negotiate revised terms that will both comply
with the law and any lawful decision or order of any court, governmental agency
or tribunal with jurisdiction and accomplish the intent and purposes of the
parties underlying this Agreement. If the parties are not able to negotiate
revised terms within a reasonable period of time, then either party may submit
that dispute to binding arbitration, pursuant to the terms of this Agreement,
with the understanding that the arbitrator assigned shall have the authority to
decide whether there has been a material change and, if so, the manner and
extent to which the terms of the Agreement shall be revised to both abide by the
law or any lawful decision or order of any court, governmental agency, or
tribunal with jurisdiction and accomplish the purpose and intent of the parties
underlying this Agreement. In addition, should a court or arbitrator determine
that any provision or portion of any provision of this Agreement, including
those contained in Section 12 hereof, is not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such provision should be interpreted and enforced to the maximum extent which
such court or arbitrator deems reasonable or valid.

 



21

 

 

16.7Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the parties hereto with respect to the subject matter hereof.

 

16.8Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

 

16.9Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the successors of each of the parties, including, without limitation,
Executive’s heirs and the personal representatives of Executive’s estate and any
successor to all or substantially all of the business and/or assets of IEC.

 

16.10General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and sub-clauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

 

16.11Mitigation. Notwithstanding any other provision of this Agreement, (a)
Executive will have no obligation to mitigate damages for any breach or
termination of this Agreement by IEC, whether by seeking employment or
otherwise; and (b) the amount of any payment or benefit due Executive after the
date of such breach or termination will not be reduced or offset by any payment
or benefit that Executive may receive from any other source.

 

16.12Section 409A Compliance. This Agreement is intended to comply with §409A
(to the extent applicable) and, to the extent it would not adversely impact IEC,
IEC agrees to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to Executive.

 

[Signature Page Follows]

 



22

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  IEC ELECTRONICS CORP.       By:   /s/ Jerold L. Zimmerman     Jerold L.
Zimmerman     Chair, Compensation Committee       /s/ W. Barry Gilbert   W.
Barry Gilbert, Individually

 



 

 